                                                                              Exhibit
10.3


May 23, 2007 






Mr. Michael D. Brown
16413 Old Timber Road
Abingdon, VA  24210


Dear Mike:


As a follow-up to our discussion, it is my understanding that you wish to end
your employment with Alpha Natural Resources Services, LLC (“Alpha”), and enter
into a new consulting relationship with Alpha.  This letter sets forth our
agreement regarding the termination of your employment, and your future
consulting relationship with Alpha and its affiliates.


1.  
As of May 27, 2007 (the “Effective Date”), your employment with Alpha will
voluntarily end.



2.  
Alpha will pay you for all wages due for services rendered through the Effective
Date as an Alpha employee, in accordance with normal pay practices, less all
federal and state tax or other required withholdings.  Per Alpha's policy and
practice, your final paycheck as an Alpha employee will include payment for all
accrued, unused vacation time, if any.



3.  
You have the opportunity to purchase (at your expense) continued health benefits
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), as amended, 29 U.S.C. §§ 1161 et seq. beginning on the Effective Date.



4.  
As of the Effective Date, all health and benefit programs in which you
participate as an employee of Alpha will cease.



5.  
As of the Effective Date, your participation in the Alpha Natural Resources,
Inc. (“ANR”) Annual Incentive Bonus Plan for calendar year 2007 and in the ANR
Key Employee Separation Plan shall be terminated and, you shall not be entitled
to any payments and benefits under those plans.



6.  
Pursuant to the terms and conditions of ANR's Deferred Compensation Plan, any
contributions made by Alpha or its affiliates into your Supplemental Retirement
Plan account under the plan are forfeited.



7.  
Pursuant to the terms of the restricted stock and performance share award
agreements under the ANR 2005 Long-Term Incentive Plan, the performance share
awards and any unvested portions of the restricted stock awards granted
thereunder shall be automatically cancelled and forfeited as of the Effective
Date.  However, any stock that vested under any restricted stock awards prior to
the Effective Date shall remain outstanding and owned by you.



8.  
Pursuant to the Alpha Coal Management, LLC Grantee Unit Option Agreement and the
ANR Grantee Stock Option Agreement, vesting of the options to purchase ANR's
common stock granted thereunder shall cease on the Effective Date and the
unvested portion of such options shall be cancelled and forfeited by you as of
the Effective Date.  From the Effective Date until December 31, 2008, you may
exercise the vested portion of such options (subject to compliance with law and
the policies of ANR, Alpha and their respective affiliates), and thereafter the
vested portion of such options shall expire and your ability to exercise them
shall terminate.



9.  
As a consultant, you will be paid $1,200.00 for each day worked for Alpha and we
will mutually agree on a schedule that will work around your availability.



10.  
As you did while an employee of Alpha, you will continue to treat all
information obtained during and through your consultancy with Alpha in the same
confidential manner.



11.  
During the term of your consultancy with Alpha, you agree to release, indemnify,
defend, and hold Alpha, its employees, officers, directors, and agents harmless
from and against any and all suits, claims, demands, costs, loss and expense,
including attorneys’ fees and other legal expenses, by reason of liability
imposed or claimed to be imposed by law, or otherwise, upon Alpha for: (i)
damages due to bodily injuries, death, or damage to property (including such
damages suffered by you) arising out of or in consequence of the performance of
services hereunder, unless such bodily injuries, death, or damage to property
arise, or are claimed to arise, out of the negligence or tortious act or
omission of Alpha.



 
 

--------------------------------------------------------------------------------

 
 
 
I apologize for the formality of this correspondence.  On behalf of all of us
here at Alpha, we appreciate your distinctive service and dedication to Alpha
since you joined the company. We’ve certainly come a long ways in that time and
we appreciate your contributions along the way.  We certainly wish you were
going to remain a part of what is shaping up to be an exciting future but we
respect your desire to spend more time with your family.  Your commitment to and
advocacy of the Running Right philosophy has been exemplary and will continue to
be a  cornerstone of how we conduct our business.


If you are in agreement with the foregoing, please acknowledge your agreement by
signing below and return this letter to me.


Sincerely,


Alpha Natural Resources Services, LLC


/s/ Kevin S. Crutchfield


Kevin S. Crutchfield
Executive Vice President




Acknowledged and Agreed:




/s/ Michael D.
Brown                                                                
Michael D. Brown


Date:  May 25, 2007


--------------------------------------------------------------------------------


